Mr. Justice Sheldon delivered the opinion of the Court: The main question arising on this record is one of fact, involving a matter of account in a mechanic's lien proceeding, where there are items of account on both sides and the testimony is conflicting. The judge who heard the cause saw the witnesses in the giving of their testimony, and had superior means to ourselves of judging of their credibility. From an examination "of the testimony, we do not find the decree of the court to be so manifestly against the weight of the evidence as to require that it should be disturbed. It is objected that the court appointed a special master in chancery to execute the decree. It will be presumed such appointment was properly made, the record showing nothing to the contrary. Farnsworth v. Strasler, 12 Ill. 482. The decree is affirmed. Decree affirmed.